DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, lines 25-27, filed 07/28/2022, with respect to the rejection of claims 1-20 under 35 U.S.C 103,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shibata [US 6346793 B1].  Accordingly, this Office Action is made Final. 
Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  
Claim 3 is dependent on claim 2. Since claim 2 is canceled, an appropriate correction is required.  For the purpose of examining the claims, claim 3 will be consider to be dependent from claim 1. 
Claim 14 is dependent on claim 13. Since claim 13 is canceled, an appropriate correction is required. For the purpose of examining the claims, claim 14 will be consider to be dependent from claim 12.

Note: To overcome this objection, claim 3 could be dependent on claim 2 and claim 14 could be dependent on claim 12. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata [US 6346793 B1] and further in view of Schiazza et al. [US 5014388 A] and Radiovich et al. [US 20180169851 A1].
Regarding claim 1, Shibata discloses a rechargeable battery for powering a vacuum cleaner (Col. 1, lines 10-12) ,
the rechargeable battery (Col. 1, lines 19-20) comprising:
 a casing (housing of battery 40 2, fig 5, Col. 5, lines 3-4) comprising:
a cover plate, a sidewall extending from the cover plate  (an outer case 41, fig 5, Col. 5, lines 8-9), and first and second rails (Slide rail 43, fig 5) that extend longitudinally along the cover plate and being adapted to receive a charger (Col. 5, lines 19-22), each rail being L-shaped (Col. 5. Line 16), including a notch to receive a barrier of the charger(slits 47, fig 5, Col. 5 lines 20-22); an electrical connection interface disposed between the first and second rails (Col. 5, lines 19-20); and a battery core (battery pack 40, fig 5) disposed within the casing (Col. 5, lines 7-8 ). But Shibata is silent over a latch for securing the recharge battery in vacuum cleaner. 
Schiazza discloses a latch for securing the rechargeable battery in the vacuum cleaner (the battery assembly is held in place by the latch 212 in vacuum, Col.7; line, 33), the latch being selectively releasable (the battery is removable and hence, the latch securing it to the vacuum cleaner is inherently releasable. .Col.7; line 43, figure 24).
However, the Schiazza discloses the latch in vacuum cleaner but not on the rechargeable battery. However, it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced. In this case, the position of latch is different but the function is same. For example, the latch provides the way to remove rechargeable battery from vacuum cleaner. A person having ordinary skill in the art would have found it obvious at the time of filing to add the latch on the battery to connect and disconnect it from the vacuum cleaner, in order to provide the needed support (**In re Japikse).
** In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Shibata and Schiazza are both silent over the rails including ribs for support.
Radovich et al. discloses the rails including ribs for support (grooves 58, fig 2, paragraph [0098])
 	It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Radiovich in Shibata’s and Schiazza’s battery case for the extra support of rail on the housing of a battery. 
Regarding claim 8, the rechargeable battery of Shibata in view of Schiazza and Radiovich as set forth in claim 1, Radiovich discloses the first and second rails each include at least ten of the ribs (grooves 58, fig 2, paragraph [0098]) to provide support to the rails.
However, Radiovich is silent about the explicit use of 10 ribs as support. That is,  although Radiovich shows a plurality of grooves, it doesn’t explicitly show 10.  However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the ribs in Radiovich appear to bring support to the case body.  A person having ordinary skill in the art would have found it obvious at the time of filing to add as many ribs as necessary, in order to provide the needed support (**In re Harza). 
** In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Regarding claim 12, Shibata discloses a rechargeable battery for powering a vacuum cleaner (Col. 1, lines 10-12) ,
the rechargeable battery (Col. 1, lines 19-20) comprising:
 a casing (battery housing 40, fig 5, Col. 5, lines 3-4) comprising:
a cover plate, a sidewall extending from the cover plate  (an outer case 41, fig 5, Col. 5, lines 8-9), and first and second rails (Slide rail 43, fig 5) that extend longitudinally along the cover plate and being adapted to receive a charger (Col. 5, lines 19-22), each rail including a notch to receive a barrier of the charger(slits 47, fig 5, Col. 5 lines 20-22), an electrical connection interface disposed between the first and second rails (Col. 5, lines 19-20); and a battery core (battery pack 40, fig 5) disposed within the casing (Col. 5, lines 7-8 ). 
But Shibata is silent over a latch for securing the recharge battery in vacuum cleaner. 
Schiazza discloses a latch for securing the rechargeable battery in the vacuum cleaner (the battery assembly is held in place by the latch 212 in vacuum, Col.7; line, 33), the latch being selectively releasable (the battery is removable and hence, the latch securing it to the vacuum cleaner is inherently releasable. .Col.7; line 43, figure 24).
However, the Schiazza discloses the latch in vacuum cleaner but not on the rechargeable battery. However, it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced. In this case, the position of latch is different but the function is same. For example, the latch provides the way to remove rechargeable battery from vacuum cleaner. A person having ordinary skill in the art would have found it obvious at the time of filing to add the latch on the battery to connect and disconnect it from the vacuum cleaner, in order to provide the needed support (**In re Japikse).

** In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Shibata and Schiazza are both silent over the rails including ribs for support.
Radovich et al. discloses the rails including ribs for support (grooves 58, fig 2, paragraph [0098])
 	It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Radovich in Shibata’s and Schiazza’s battery case for the extra support of rail on the housing of a battery.
Regarding claim 14, Shibata further discloses the first and second rails are each L-shaped (Col. 5, lines 15-19).
Regarding claim 15, Shibata further discloses that at least one of the first and second rails contacts a switch (the charge and recharge terminal 45, fig 5) of the charger when the rechargeable battery is connected to the charger (Col. 6, lines 40-48).
Regarding claim 19, the rechargeable battery of Shibata in view of Schiazza of claim 15, Schiazza discloses  the latch is adapted to secure the rechargeable battery in a charger and is releasable by an operator (the battery assembly is held in place by the latch 212 in vacuum, Col.7; line, 33), the latch being selectively releasable (the battery is removable and hence, the letch securing it to the vacuum cleaner is inherently releasable Col.7; line 43, figure 24).
However, the schiazza discloses the latch in vacuum cleaner but not on the rechargeable battery. However, it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced. In this case, the position of latch is different but the function is same. For example, the latch provides the way to remove rechargeable battery from vacuum cleaner. A person having ordinary skill in the art would have found it obvious at the time of filing to add the latch on the battery to connect and disconnect it from the vacuum cleaner, in order to provide the needed support (**In re Japikse).
** In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 20, the rechargeable battery of Shibata in view of Schiazza of claim 19, Shibata further discloses the first and second rails each include at least ten of the ribs (grooves 58, fig 2, paragraph [0098]) to provide support to the rails.
However, Radiovich is silent about the explicit use of 10 ribs as support. That is,  although Radiovich shows a plurality of grooves, it doesn’t explicitly show 10.  However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the ribs in Radiovich appear to bring support to the case body.  A person having ordinary skill in the art would have found it obvious at the time of filing to add as many ribs as necessary, in order to provide the needed support (**In re Harza). 
** In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata [US 6346793 B1] and  Schiazza et al. [US 5014388 A] as applied to claim 1 above, and further in view of  Xu et al. [US 20140011384 A1] .
Regarding claim 3, Shibata further discloses at least one of the first and second rails contacts a switch (charge and discharge terminals ,45 , fig 5) of the charger when the rechargeable battery is connected to the charger (Col. 6, lines 40-48). But silent over the electrical connection is an IEC power connector. 
Xu et al. discloses standard IEC power connector for direct current (DC) path (paragraph [0028]).
It would have been obvious for a person having ordinary skill in the art, at the time the invention was filed to use the Xu et al. standard IEC power interface to provide the direct current to power the vacuum cleaner in low cost. ( paragraph [0028]). These connectors help prevent improper connections by the design configurations themselves. They provide a uniform connector for similar voltages, thus ensuring a safe connection.
Regarding claim 10, the rechargeable battery of Shibata in view of Schiazza of claim 1, but both are silent over the electrical connection is an IEC power connector.
Xu et al. discloses standard IEC power connector for direct current (DC) path (paragraph [0028]).
It would have been obvious for a person having ordinary skill in the art, at the time the invention was filed to use the Xu et al. standard IEC power interface to provide the direct current to power the vacuum cleaner in low cost. ( paragraph [0028]). These connectors help prevent improper connections by the design configurations themselves. They provide a uniform connector for similar voltages, thus ensuring a safe connection.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata [US 6346793 B1] and  Schiazza et al. [US 5014388 A] as applied to claim 1 and 12 above, and further in view of Churchill [US 8343654].
With respect to claim 4, the rechargeable battery of Shibata in view of Schiazza of claim 1, further does not explicitly disclose that the battery can be a lithium ion battery. 
Churchill discloses battery pack houses one or more rechargeable lithium ion batteries. (Col. 1, line 54) 
It would have been obvious to a person having an ordinary skill in the art, at the time the invention was filed  to use a lithium ion battery as taught by Churchill, for powering  any appliance ( like vacuum cleaner). (Col. 1;line 40). Lithium batteries have a much higher energy density than any other kind of battery.  
The higher energy density is a huge benefit for mobile use cases because space and weight are limited. For the same amount of energy in lead-acid, lithium batteries weigh less than one-quarter the weight.
With respect to claim 16, the rechargeable battery of Shibata in view of Schiazza of claim 12, further does not explicitly disclose that the battery can be a lithium ion battery. 
Churchill discloses battery pack houses one or more rechargeable lithium ion batteries. (Col. 1, line 54) 
It would have been obvious to a person having an ordinary skill in the art, at the time the invention was filed  to use a lithium ion battery as taught by Churchill, for powering  any appliance ( like vacuum cleaner). (Col. 1;line 40). Lithium batteries have a much higher energy density than other kind of battery.  
The higher energy density is a huge benefit for mobile use cases because space and weight are limited. For the same amount of energy in lead-acid, lithium batteries weigh less than one-quarter the weight.
Claims 5, 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata [US 6346793 B1] and  Schiazza et al. [US 5014388 A] as applied to claim 1 and 12 above, and further in view of Young  [ US 7696721 ] and Newhouse [US 20100250194].
Regarding claim 5, the rechargeable battery of Shibata in view of Schiazza of claim 1, further does not explicitly disclose that the battery is capable of providing from about 50 volts to about 140 volts of direct current (DC) power to a vacuum cleaner.
Young discloses the rechargeable power source (col. 4, line 10-14) has a capability to provide any suitable voltage, including without limitation standard 18 volts and newer 24 volts and 48 volts DC power sources, and other lower and higher voltages. 
It would have been obvious to a person having an ordinary skill in the art, at the time the claimed invention was filed to include the battery of young which can provide the power in range from about 50 volts to about 140 s as taught by Young, including voltages in the claimed range of 50-140 volts as desired for applications (col. 4, line 10-14).
With respect to claim 6, the rechargeable battery of Shibata in view of Schiazza of claim 1, further does not explicitly disclose that the battery is capable of providing from about 80 volts to about 140 volts of direct current (DC) power to a vacuum cleaner.
New house et al. discloses the rechargeable batteries (paragraph [0018]) has a capability to provide  DC output voltage excessive about 60 volts 300volts (paragraph [0018]).
It would have been obvious to a person having an ordinary skill in the art, at the time the invention was filed to include the battery which can provide the power in range from about 60 volts to about 140 volts (paragraph [0018]) as desired for the application.
With respect to claim 7, the rechargeable battery of Shibata in view of Schiazza of claim 1, further does not explicitly disclose that the battery is capable of providing from about 90 volts to about 130 volts of direct current (DC) power to a vacuum cleaner.
New house et al. discloses the rechargeable batteries (paragraph [0018]) has a capability to provide  DC output voltage excessive about 60 volts 300volts (paragraph [0018]).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the battery of Newhouse which can provide the power in range from about 90 volts to about 130 volts (paragraph [0018]) as desired for application.
With respect to claim 17, the rechargeable battery of Shibata in view of Schiazza of claim 12, further does not explicitly disclose that the battery is capable of providing from about 50 volts to about 140 volts of direct current (DC) power to a vacuum cleaner.
Young discloses the rechargeable power source (col. 4, line 10-14) has a capability to provide any suitable voltage, including without limitation standard 18 volts and newer 24 volts and 48 volts DC power sources, and other lower and higher voltages. 
It would have been obvious to a person having an ordinary skill in the art, at the time the invention was filed  to include the battery which can provide the power in range from about 50 volts to about 140 s as taught by Young, including voltages in the claimed range of 50-140 volts as desired for applications (col. 4, line 10-14).
With respect to claim 18, the rechargeable battery of Shibata in view of Schiazza of claim 12, further does not explicitly disclose that the battery is capable of providing from about 80 volts to about 140 volts of direct current (DC) power to a vacuum cleaner.
New house discloses the rechargeable batteries (paragraph [0018]) has a capability to provide  DC output voltage excessive about 60 volts 300volts (paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art, At the time the invention was filed to include the battery of Newhouse which can provide the power in range from about 60 volts to about 140 volts (paragraph [0018]) as desired for application.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata [US 6346793 B1] , Schiazza et al. [US 5014388 A]  and Xu et al. [US 20140011384 A1] as applied to claim 10 above, and further in view of  Li et al. [ US 20080267628].
With respect to claim 11, the combine art of rechargeable battery of Shibata in view of Schiazza and Xu et al.  of claim 10, but they are silent about the electrical connection interface comprises one of a C13 type connector and a C18 type connector.
Li discloses electrical connection interface C13 (paragraph [0046] line 8) and C18 connectors(paragraph [0046] line 24).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed to use the electrical connection interface C13 (paragraph [0046] line 8) and C18 connectors (paragraph [0046] line 24) of Li for projecting switch of battery (paragraph [0003]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	September 29, 2022